509 F. Supp. 2d 407 (2007)
Eva KRAVAR, Petitioner,
v.
TRIANGLE SERVICES, INC., Respondent.
No. 06 Civ. 7858(RJH).
United States District Court, S.D. New York.
September 17, 2007.
*408 Jason Louis Solotaroff, Giskan, Solotaroff & Anderson, LLP, New York, NY, for Petitioner.
Mark Neal Reinharz, Bond, Schoeneck & King, PLLC, Syracuse, NY, for Respondent.

MEMORANDUM OPINION AND ORDER
HOLWELL, District Judge.
Plaintiff Eva Kravar brings this action for discrimination based on national origin and disability against her employer Triangle Services, Inc. ("Triangle"), pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (2006), the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§ 12112, 12203 (2006), and New York City Human Rights Law, N.Y. Admin. Code § 8-107 (2006), seeking reinstatement of her former employment position, monetary damages, and other relief. By notice of motion dated May 11, 2007, defendant Triangle moved to dismiss the Amended Complaint or, in the alternative, to stay the action on the grounds that pursuant to a collective bargaining agreement (the "CBA") entered into by Triangle and plaintiffs union, the Services Employees International, Local 32BJ, AFL-CIO, an arbitration proceeding is the "sole and exclusive remedy" available to plaintiff. For the reasons that follow, the motion is DENIED.

DISCUSSION
The issue presented by defendant's motion is whether, as a member of Local 32BJ, plaintiff has waived her right to bring discrimination claims based on national origin and disability in federal court under Title VII, the ADA, and state law. The Supreme Court held in Alexander v. Gardner-Denver Co., 415 U.S. 36, 94 S. Ct. 1011, 39 L. Ed. 2d 147 (1974), that, a CBA cannot waive an employee's right to bring a Title VII claim in federal court. Id. at 51, 94 S. Ct. 1011. Relying in part on Alexander, the Second Circuit in Rogers v. New York University, 220 F.3d 73 (2d Cir.2000), upheld a district court ruling *409 that a union-negotiated arbitration clause purporting to waive plaintiffs right to bring a discrimination claim in federal court under the ADA was unenforceable. Id. at 75. The continuing validity of these rulings in light of more recent Supreme Court holdings was recently reaffirmed by the Second Circuit in Pyett v. Pennsylvania Building Company, et al, 498 F.3d 88 (2d Cir.2007). See also Beljakovic v. Melohn Properties, Inc., No. 04 Civ. 3694(RJH), 2005 WL 2709174, at *4-5, 2005 U.S. Dist. LEXIS 24915, at *15 (S.D.N.Y. Oct. 17, 2005). Therefore, the Court holds that the union-negotiated CBA mandating arbitration of plaintiffs claims of discrimination under Title VII and the ADA is unenforceable.
Plaintiff in this action has also brought claims under the New York City Human Rights Law. Defendant argues that this non-federal claim is arbitrable because state law, not federal law should govern the enforceability of arbitration agreements as to state claims, and "[u]nlike the federal courts, the [New York] state courts have already held that such arbitration clauses are clearly enforceable against these state claims." (Aff. in Support of Motion to Dismiss the Complaint and/or Compel Arbitration ¶ 14, citing Garcia v. Bellmarc Prop. Mgmt., 295 A.D.2d 233, 745 N.Y.S.2d 13 (2002) (holding that the CBA entered into by defendant and plaintiffs union waiving employee's right to bring age discrimination claim pursuant to state statute in a judicial forum was enforceable)). Besides the patent inefficiency of allowing federal discrimination claims to proceed in federal court while requiring plaintiff to arbitrate analogous state discrimination claims, such a result is foreclosed by rulings of the Second Circuit.
In both Rogers and Pyett, the Second Circuit affirmed rulings that a union-negotiated CBA that waived plaintiff's right to pursue statutory claims in a judicial forum was unenforceable with respect to plaintiff s claims brought under both federal laws and analogous state and city discrimination laws, drawing no distinction between the statutory source of the rights. The affirmed lower court decision in Pyett relied on reasoning set forth in Granados v. Harvard Maintenance, Inc., No. 05 Civ. 5489(NRB), 2006 WL 435731, at *7, 2006 U.S. Dist. LEXIS 6918, at *20-*23. (S.D.N.Y. Feb. 22, 2006), which unambiguously held that state statutory claims that mirror non-arbitrable federal claims are similarly non-arbitrable. Pyett v. Pennsylvania Bldg. Co, No. 04 Civ. 7536(NRB), 2006 WL 1520517, at *3, 2006 U.S. Dist. LEXIS 35952, at *11-*12 (S.D.N.Y. June 1, 2006). The court in Granados reasoned that where the Federal Arbitration Act, 9 U.S.C. § 1 et seq., applies, "federal law controls the analysis of whether the arbitration provision is enforceable against plaintiff's state statutory claims." 2006 WL 435731, at *6-7, 2006 U.S. Dist. LEIS 6918, at *19; see also Fletcher v. Kidder, Peabody & Co., 81 N.Y.2d 623, 601 N.Y.S.2d 686, 689, 619 N.E.2d 998, 1001 (1993) ("[I]n situations where the FAA is applicable, it preempts State law on the subject of the enforceability of arbitration clauses."). Therefore, the Court holds that the union-negotiated CBA mandating arbitration of plaintiffs claims of discrimination under the New York City Human Rights Law is likewise unenforceable.

CONCLUSION
For the foregoing reasons, defendant's motion to dismiss the Amended Complaint or for a stay [11] is DENIED.